DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2020 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable Hanawa et al. (US20120196083), and further in view of Wise et al. (US5486078).
As to claim 1,	Hanawa et al. discloses an apparatus (see e.g. T shaped beam member that corresponds to the claimed apparatus comprising10a&10b of L-shaped reinforcing fiber base material, and 10c of a Flat-plate-shaped reinforcing fiber base material in Par. 118-123 and Fig 1, and filler 20 in Fig 13 to fill in gap in between 10a&10b and 10c) comprising:
a folded composite filler including a composite ply folded along a folding line that is parallel to longitudinal axis (see e.g. folding a filler 20 can be carried out along longitudinal direction as shown in Fig 13, or gradually folded along longitudinal direction in Par. 111 and Fig 14. Filler member can be made of a reinforcing fiber sheet that is configured by a form-stabilized dry reinforcing fiber cloth by partly adhering an adhesive resin described later to a reinforcing fiber, or can be configured by a form-stabilized prepreg having a matrix resin impregnated in a whole reinforcing fiber in Par. 34).
Hanawa et al. also discloses the composite ply can be cut (see e.g. a reinforcing fiber sheet to be used in a filler preparation process is cut by suitably changing a width of the reinforcing fiber sheet in a longitudinal direction in Par. 86.)
Hanawa et al. discloses folded composite filler having fibers with an orientation at an angle relative to a central longitudinal axis of the composite ply  and has a varying cross-sectional orientation of the fibers (see e.g. Hanawa et al. discloses the reinforcing fiber sheet by default is one single layer, however in the case of stacking reinforcing fiber sheets, fibers of the reinforcing fiber sheet can be stacked by changing directions of the fibers at 0.degree., +45.degree., -45.degree., 90.degree.  sequentially from a lower layer, to provide pseudoisotropy, for example), and fibers with an orientation at an angle relative to a central longitudinal axis of the composite ply (see e.g. or can be stacked to reinforce in only a specific direction in par. 35. Since Hanawa et al. does not restrict the fiber direction to be any specific number only, it would have been obvious for a person with ordinary skills in the art to modify the specific direction to be any number including+45.degree. -45.degree that Hanawa et al. has suggested in order to create fiber direction profile that is pseudoisotropy . 


    PNG
    media_image1.png
    426
    570
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    598
    679
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    657
    606
    media_image3.png
    Greyscale

Hanawa et al. does not explicitly discloses the composite ply cut to dimensions having a length and a width with a first side across from a third side and a second side across from a fourth side wherein a first portion of the fibers extend continuously from the first side to the second side, a second portion of the fibers extend continuously from the fourth side to the third side, and a third portion of the fibers extend continuously from the fourth side to the second side. 
wherein the cut composite ply is folded on a fold line extending from the first side to the third side parallel to the central longitudinal axis through the length of the composite ply to form a first part of the composite ply adjacent a second part of the composite ply such that the composite filler has a varying cross-sectional orientation of the fibers.

                 
    PNG
    media_image4.png
    825
    608
    media_image4.png
    Greyscale

In the instant application,
the above claim can be demonstrated by Fig 5 of instant application.

Wise discloses a composite ply cut to dimensions having a length and a width with a first side across from a third side and a second side across from a fourth side (see e.g. FIG. 10 is a top plan view of a production panel used to produce the void filling device. void filling device 10 may be constructed using a single unitary sheet of material, such as construction panel 90 shown in FIG. 10. The void filling device 10 can be made of fibre board, plastic, etc., it is preferred that construction panel 90 be a unitary sheet of corrugated cardboard having a width "w" in the direction of the x-axis and a height "h" in the direction of the y-axis in line 18-28 in column 8)

    PNG
    media_image5.png
    360
    718
    media_image5.png
    Greyscale

wherein the cut composite ply is folded on a fold line extending from the first side to the third side parallel to the central longitudinal axis through the length of the composite ply to form a first part of the composite ply adjacent a second part of the composite ply such (see e.g. folding along fold line 30 in Fig 10. The continued folding of void filling device 10 moves each set of base panels 40, 50 into abutting relationship with one another and, correspondingly, side panel portions 32 and 34 into an abutting relationship with one another.  Correspondingly, beam panels 72 and 74 move into abutting relationship and are nested in open regions 46 and 56 respectively between first base panels 40 and second base panels 50.  Thus, void filling device 10 may be folded into a substantially flattened configuration as shown in FIGS. 5 and 8. Composite filler panel can also be made of first base panel 40 and second base panel 50 as show in Fig 8
Wise discloses specific panel 90 is folded about scorelines 30 so that panel portion 72 is superimposed over a respective panel 74 along scorelines 30 as well as scorelines 104, 105 accordingly to form a hinged interconnection among the respective panels as taught by Wise et al. such that when the adhesive cures, void filling device 10, as now constructed by panel 90, may be expanded and fill the whole space of the gap while keeping interconnected to each other line 65-67 in column 8, line 1-10 in column 9. Furthermore, it would have been obvious for a person with ordinary skills in the art to modify the folding line of the folded filler to be either along the length wise or width wise folding line depending on the dimension of the void space that is desired to be filled).


    PNG
    media_image6.png
    140
    733
    media_image6.png
    Greyscale




    PNG
    media_image7.png
    821
    576
    media_image7.png
    Greyscale


Both Hanawa et al. and Wise are analogous in the field void filler made of folded fibrous panel that is used in the large transportation field, it would have been obvious for a person with ordinary skills in the art to modify the composite filler of Hanawa et al. to be composite filler cut to a specific panel 90 is folded about scorelines 30 so that panel portion 72 is superimposed over a respective panel 74 along scorelines 30 as well as scorelines 104, 105 accordingly to form a hinged interconnection among the respective panels as taught by Wise et al. such that the customized filler can be tailored to the desired gap need to be filled do to the panel is cut to specific dimension prior to folding; and such that when the adhesive cures, void filling device 10, as now constructed by panel 90, may be strongly, compacted, and controlled expanded and fill the whole space of the gap while keeping more interconnected among all surfaces and more compacted filler structure which better enable the T Beam composite has all the component 10a,10b,10c and filler to be strongly connected as integral single parts as suggested by Wise et al.(see e.g. line 65-67 in column 8, line 1-10 in column 9). 
In the instant application, FIG. 5 shows the claimed invention of “discloses the composite ply cut to dimensions having a length and a width with a first side across from a third side and a second side across from a fourth side and having fibers with an orientation at an angle relative to a central longitudinal axis of the composite ply wherein a first portion of the fibers extend continuously from the first side to the second side, a second portion of the fibers extend continuously from the fourth side to the third side, and a third portion of the fibers extend continuously from the fourth side to the second side. wherein the cut composite ply is folded on a fold line extending from the first side to the third side parallel to the central longitudinal axis through the length of the composite ply to form a first part of the composite ply adjacent a second part of the composite ply such that the composite filler has a varying cross-sectional orientation of the fibers” wherein fibers 302 having about a -45 degree orientation about a central axis of composite ply 300 in Par. 45. 
As discussed above, the unidirectional fiber fabric of the filler member in Hanawa et al. can have a fiber direction vs. longitudinal direction with a predetermined degree such as +45.degree. or -45.degree, as the result of superimposed folding as taught by Wise et al. the fibrous reinforcement fabric of Hanawa in view of Wise et al. will having fibers with an orientation at an angle relative to a central longitudinal axis of the composite ply wherein a first portion of the fibers extend continuously from the first side to the second side, a second portion of the fibers extend continuously from the fourth side to the third side, and a third portion of the fibers extend continuously from the fourth side to the second side for a rectangular panel.  Since the cut composite ply of Hanawa et al in view of Wise et al. is folded on a fold line extending from the first side to the third side parallel to the central longitudinal axis through the length of the composite ply, the folded composite filler has a varying cross-sectional orientation of the fibers. 
As to claim 2.    Hanawa et al. in view of Wise et al. discloses the apparatus of claim 1 further comprising: a number of composite structures(see e.g. Hanawa et al. discloses 10a&10b of L-shaped reinforcing fiber base material, and 10c of a Flat-plate-shaped reinforcing fiber base material in Par. 118-123 and Fig 1), wherein the folded composite filler (see e.g. 20 in Fig 13-14) is positioned in a channel (see e.g. gap 12 in Fig 1) formed by the number of composite structures (see e.g. 10a&10b of L-shaped reinforcing fiber base material, and 10c of a Flat-plate-shaped reinforcing fiber base material in Par. 118-123 and Fig 1).
As to claim 3.    Hanawa et al. in view of Wise et al. discloses the apparatus of claim 1, wherein a cross-section of the folded composite filler has a shape that is substantially triangular (see e.g. Hanawa et al. discloses 20 in Fig 13, filler fill in the gap which is substantially triangular in Fig 1).
As to claim 4.    Hanawa et al. in view of Wise et al. discloses the apparatus of claim 1, wherein the composite ply is a single ply of composite prepreg (see e.g. Hanawa et al. discloses the "reinforcing fiber base material" of the filler is the above-described "reinforcing fiber sheet" itself, or a layer of plural reinforcing fiber sheets in Par. 35. thus by default, the "reinforcing fiber base material" of the filler member one layer of reinforcing fiber sheet or plural of reinforcing fiber sheet Par. 35. Filler member can be made of form stabilized prepreg having matrix resin impregnated in a whole reinforcing fiber in Par. 34, 36).
As to claim 5.    Hanawa et al. in view of Wise et al. discloses the apparatus of claim 1, wherein the composite ply comprises a first composite ply and a second composite ply (see e.g. Hanawa et al. discloses reinforcing fiber base material for the filler member can be made of plurality of reinforcing fiber sheet in Par. 34-35), wherein the first composite ply and the second composite ply form a two-ply stack of composite prepreg tape (see e.g. Hanawa et la. discloses fibers of the reinforcing fiber sheet can be stacked by changing directions of the fibers at 0.degree., +45.degree., -45.degree., 90.degree.  sequentially from a lower layer, to provide pseudoisotropy, for example, or can be stacked to reinforce in only a specific direction in Par. 35. Furthermore Wise et al. also discloses composite filler panel can also be made of first base panel 40 and second base panel 50 before folding as show in Fig 8, wherein the second base panel is connected to first base panel by adhesive or staple and etc so that the result void filler is twice the height of a single device and increase more throughput of manufacturing a filler for a big void space in line 24-38 in column 9. Thus it would also have been obvious for a person with ordinary skills in the art to modify the fiber panel of Hanawa et al. in view of Wise et al. to be two play as taught by Wise et al. such that the result void filler is twice the height of a single device and increase more throughput of manufacturing a filler for a big void space in line 24-38 in column 9 in as suggested by Wise et al.) 
creating a plus-and-minus fiber orientation along the length of the folded composite ply when folded(see e.g. discussion of claim 1, in particular the unidirectional fiber fabric of the filler member in Hanawa et al. can have a fiber direction vs. longitudinal direction with a predetermined degree such as +45.degree. or -45.degree, as the result of superimposed folding as taught by Wise et al. the unidirectional fibrous reinforcement fabric of Hanawa in view of Wise et al. will have plus and minus fiber orientation which is also desired by Hanawa et al.
By comparison, the instant application discloses this plus-and-minus cross-sectional orientation 306 of fibers 302 occurs by folding a ply with unidirectional fibers to form folded composite ply 301 in Par. 46).
As to claim 6.    Hanawa et al. in view of Wise et al. discloses the apparatus of claim 1, wherein the composite ply is folded to have an accordion configuration (see e.g. Hanawa et al. discloses FIG. 13 is a schematic cross-sectional view showing an example of a method of folding a reinforcing fiber sheet in the case of using the sheet for a filler member in Par. 109, Fig 14 shows the filler member 20 gradually folded along longitudinal direction in Par. 111. The folded filler will match of the gap in Par. 110 and Fig 13)
As to claim 7.    Hanawa et al. in view of Wise et al. discloses the claim limitation as discussed in claim 1, 
Additionally Hanawa et al. in view of Wise et al. discloses wherein the composite ply of the composite filler fits within the channel to form the composite filler (see e.g. Hanawa et al. discloses the folded filler will match of the gap 12 in Par. 110 and Fig 1, 13),  filler can be folded along first fold line, second fold line parallel to the first fold line such that the parts such that fibers of the first part of the composite ply adjacent the second part of the composite ply have a plus-and-minus fiber orientation along the length of the composite filler(see e.g. there is no reference as what the plus-and-minus referring to what axis, however the instant application discloses plus-and-minus fiber orientation along length 400 of folded composite ply 301 as shown in FIG. 4 in Par. 88. 
Wise discloses specific panel 90 is folded about scorelines 30 so that panel portion 72 is superimposed over a respective panel 74 along scorelines 30 as well as scorelines 104, 105 accordingly to form a hinged interconnection among the respective panels as taught by Wise et al. such that when the adhesive cures, void filling device 10, as now constructed by panel 90, may be expanded and fill the whole space of the gap while keeping interconnected to each other line 65-67 in column 8, line 1-10 in column9
Additionally see discussion of claim 1, in particular the unidirectional fiber fabric of the filler member in Hanawa et al. can have a fiber direction vs. longitudinal direction with a predetermined degree such as +45.degree. or -45.degree, as the result of superimposed folding as taught by Wise et al. the fibrous reinforcement fabric of Hanawa in view of Wise et al. will have plus and minus fiber orientation which is also desired by Hanawa et al.
By comparison, the instant application discloses this plus-and-minus cross-sectional orientation 306 of fibers 302 occurs by folding a ply with unidirectional fibers to form folded composite ply 301 in Par. 46)
As to claim 8.    Hanawa et al. in view of Wise et al. discloses the composite filler of claim 7, wherein the composite ply has fibers with an orientation at an angle relative to the central axis of the composite ply such that the composite filler has a varying cross-sectional orientation of the fibers and is formed in a shape of the channel(see e.g. discussion of claim 1, the unidirectional fiber fabric of the filler member in Hanawa et al. can have a fiber direction vs. longitudinal direction with a predetermined degree such as +45.degree. or -45.degree, as the result of superimposed folding as taught by Wise et al. Since the cut composite ply of Hanawa et al in view of Wise et al. is folded on fold lines extending from the first side to the third side parallel to the central longitudinal axis through the length of the composite ply repeatedly, the folded composite filler will have a varying cross-sectional orientation of the fibers). 
As to claim 9.    Hanawa et al. in view of Wise et al. discloses the composite filler of claim 7, wherein the composite filler(see e.g. Hanawa et al. discloses filler member 20 in Fig 13) is positioned in a channel (see e.g. Hanawa et al. discloses gap 12 in Fig 1) formed by a number of composite structures (see e.g. Hanawa et al. discloses gap 12 is formed in the T shaped beam member between 10a&10b of L-shaped reinforcing fiber base material, and 10c of a Flat-plate-shaped reinforcing fiber base material in Par. 118-123, Fig 1); and wherein the composite filler is co-cured with the number of composite structures.
As to claim 10.    Hanawa et al. in view of Wise et al. discloses the composite filler of claim 7 further comprising: an adhesive on an outer surface of the composite filler (see e.g. Hanawa et al. discloses a sheet comprising reinforcing fiber to which an adhesive resin in a fiber shape, or a sheet shape is partly added at least on one surface is used as the reinforcing fiber sheet in claim 6, since the composite filler is also fully embedded in adhesive resin, the adhesive will inevitable on the outer surface of the composite).
As to claim 11.    Hanawa et al. in view of Wise et al. discloses the composite filler of claim 7 further comprising: a fabric ply in contact with an inner surface of the channel (see e.g. Hanawa et al. discloses the reinforcing fiber sheets of the filler member can be a unidirectional unwoven fabric in Par. 34, since the filler contact with an inner surface of the channel, the fabric of the filler member will also can be in contact with an inner surface of the channel)
As to claim 12.    Hanawa et al. in view of Wise et al. discloses the composite filler of claim 8, wherein the varying cross-sectional orientation of the fibers in the composite filler reduces at least one of a spread of an inconsistency through the composite filler or a formation of the inconsistency in the composite filler (see e.g. in the instant application this is achieved by the fibers have both positive ply and negative ply in Par. 48 of instant application. As discussed above in Claim 1 and 7, Hanawa et al. in view of Wise et al. also discloses uses both positive ply and negative ply thus the claim limitation is met).
As to claim 13.    Hanawa et al. in view of Wise et al. discloses the composite filler of claim 7, wherein the composite ply is a single ply of composite prepreg tape (see e.g. Hanawa et al. discloses by default, the "reinforcing fiber base material" of the filler member one layer of reinforcing fiber sheet or plural of reinforcing fiber sheet Par. 35. Filler member can be made of form stabilized prepreg having matrix resin impregnated in a whole reinforcing fiber in Par. 34, 36. When the resin is adhesive as discussed in Par. 34, the composite ply will be a prepreg tape).
As to claim 14.    Hanawa et al. in view of Wise et al. discloses the composite filler of claim 7, wherein the composite ply comprises a first composite ply and a second composite ply (see e.g. Hanawa et al. discloses reinforcing fiber base material for the filler member can be made of plurality of reinforcing fiber sheet in Par. 34-35), wherein the first composite ply and the second composite ply form a two-ply stack (see e.g. Hanawa et al. discloses fibers of the reinforcing fiber sheet can be stacked by changing directions of the fibers at 0.degree., +45.degree., -45.degree., 90.degree. sequentially from a lower layer, to provide pseudoisotropy, for example, or can be stacked to reinforce in only a specific direction in Par. 35. Furthermore Wise et al. also discloses composite filler panel can also be made of first base panel 40 and second base panel 50 before folding as show in Fig 8, wherein the second base panel is connected to first base panel by adhesive or staple and etc. so that the result void filler is twice the height of a single device and increase more throughput of manufacturing a filler for a big void space in line 24-38 in column 9. Thus it would also have been obvious for a person with ordinary skills in the art to modify the fiber panel of Hanawa et al. in view of Wise et al. to be two play as taught by Wise et al. such that the result void filler is twice the height of a single device and increase more throughput of manufacturing a filler for a big void space in line 24-38 in column 9 in as suggested by Wise et al.) of composite prepreg tape creating a plus-and-minus fiber orientation when folded (see e.g. Hanawa et al. discloses fibers of the reinforcing fiber sheet can be stacked by changing directions of the fibers at 0.degree., +45.degree., -45.degree., 90.degree. sequentially from a lower layer, to provide pseudoisotropy, for example, or can be stacked to reinforce in only a specific direction in Par. 35.
Additionally see discussion of claim 1, in particular the unidirectional fiber fabric of the filler member in Hanawa et al. can have a fiber direction vs. longitudinal direction with a predetermined degree such as +45.degree. or -45.degree, as the result of superimposed folding as taught by Wise et al. the unidirectional fibrous reinforcement fabric of Hanawa in view of Wise et al. will have plus and minus fiber orientation which is also desired by Hanawa et al.).
By comparison, the instant application discloses this plus-and-minus cross-sectional orientation 306 of fibers 302 occurs by folding a ply with unidirectional fibers to form folded composite ply 301 in Par. 46).
As to claim 15.    Hanawa et al. in view of Wise et al. discloses the composite filler of claim 7, wherein a cross-section of the composite filler has a shape that is substantially triangular (see e.g. Hanawa et al. discloses 20 in Fig 13, filler fi in the gap which is substantially triangular in Fig 1).
As to claim 16.    Hanawa et al. in view of Wise et al. discloses the claim limitation as discussed in claim 1&7
Additionally, Hanawa et al. in view of Wise et al. discloses the composite ply is a single ply of composite prepreg tape comprising fibers with an orientation at an angle relative to a central axis of the composite ply (see e.g. by default, the "reinforcing fiber base material" of the filler member one layer of reinforcing fiber sheet or plural of reinforcing fiber sheet Par. 35. Filler member can be made of form stabilized prepreg having matrix resin impregnated in a whole reinforcing fiber in Par. 34, 36. When the resin is adhesive as discussed in Par. 34, the composite ply will be a prepreg tape.
Hanawa et al. also disclose the fiber can be stacked to reinforce in only a specific direction in par. 35. Since Hanawa et al. does not restrict the fiber direction to be any specific number only, it would have been obvious for a person with ordinary skills in the art to modify the specific direction to be any number including+45.degree., -45.degree that Hanawa et al. has suggested in order to create fiber direction profile that is pseudoisotropy and make the composite strength to be uniform along all directions)
wherein the composite filler fits in a channel formed by a number of composite structures(see e.g. Hanawa et al. discloses filler 20 in Fig 13 to fill in gap in between 10a&10b and 10c in Fig 1); and
wherein the composite filler is attached to the number of composite structures (see e.g. Hanawa et al. discloses the curing of the filler member happens after a matrix resin is impregnated in the whole beam structure that comprise the filler member 20, composite structure of 10a, 10b and 10c in claim 9, Par. 29. A reinforcing fiber sheet can be configured by a form-stabilized dry reinforcing fiber cloth by partly adhering an adhesive resin described later to a reinforcing fiber, or can be configured by a form-stabilized prepreg having a matrix resin impregnated in a whole reinforcing fiber in Par. 34. As the result of co-curing the beam component with adhesive resin will be bonded to each other including the filler member).
As to claim 17.    Hanawa et al. in view of Wise et al. discloses the composite filler of claim 16, wherein the composite filler is co-cured with a number of composite structures (see e.g. Hanawa et al. discloses the curing of the filler member happens after a matrix resin is impregnated in the whole beam structure that comprise the filler member 20, composite structure of 10a, 10b and 10c in claim 9, Par. 29).
As to claim 18.    Hanawa et al. in view of Wise et al. discloses the composite filler of claim 16, wherein the composite filler is co-bonded to a number of composite structures (see e.g. see e.g. Hanawa et al. discloses the curing of the filler member happens after a matrix resin is impregnated in the whole beam structure that comprise the filler member 20, composite structure of 10a, 10b and 10c in claim 9, Par. 29. A reinforcing fiber sheet can be configured by a form-stabilized dry reinforcing fiber cloth by partly adhering an adhesive resin described later to a reinforcing fiber, or can be configured by a form-stabilized prepreg having a matrix resin impregnated in a whole reinforcing fiber in Par. 34. As the result of co-curing the beam component with adhesive resin will be bonded to each other including the filler member).
As to claim 19.    Hanawa et al. in view of Wise et al. discloses the composite filler of claim 16, further comprising:
a first composite ply and a second composite ply (see e.g. reinforcing fiber base material for the filler member can be made of plurality of reinforcing fiber sheet in Par. 34-35), wherein the first composite ply and the second composite ply comprise a two-ply stack (see e.g. Hanawa et al. discloses fibers of the reinforcing fiber sheet can be stacked by changing directions of the fibers at 0.degree., +45.degree., -45.degree., 90.degree.  sequentially from a lower layer, to provide pseudoisotropy, for example, or can be stacked to reinforce in only a specific direction in Par. 35. Furthermore Wise et al. also discloses composite filler panel can also be made of first base panel 40 and second base panel 50 before folding as show in Fig 8, wherein the second base panel is connected to first base panel by adhesive or staple and etc. so that the result void filler is twice the height of a single device and increase more throughput of manufacturing a filler for a big void space in line 24-38 in column 9. Thus it would also have been obvious for a person with ordinary skills in the art to modify the fiber panel of Hanawa et al. in view of Wise et al. to be two play as taught by Wise et al. such that the result void filler is twice the height of a single device and increase more throughput of manufacturing a filler for a big void space in line 24-38 in column 9 in as suggested by Wise et al.) 
of composite prepreg tape (see e.g. Hanawa et al. discloses filler member can be made of form stabilized prepreg having matrix resin impregnated in a whole reinforcing fiber in Par. 34, 36. When the resin is adhesive as discussed in Par. 34, the composite ply will be a prepreg tape.) creating a plus-and-minus fiber orientation when folded(see e.g. discussion of claim 1, in particular the unidirectional fiber fabric of the filler member in Hanawa et al. can have a fiber direction vs. longitudinal direction with a predetermined degree such as +45.degree. or -45.degree, as the result of superimposed folding as taught by Wise et al. the fibrous reinforcement fabric of Hanawa in view of Wise et al. will have plus and minus fiber orientation which is also desired by Hanawa et al.).
By comparison, the instant application discloses this plus-and-minus cross-sectional orientation 306 of fibers 302 occurs by folding a ply with unidirectional fibers to form folded composite ply 301 in Par. 46).
As to claim 20.    Hanawa et al. in view of Wise et al. discloses the composite filler of claim 16, wherein a cross-section of the composite filler has a shape that is substantially triangular (see e.g. 20 in Fig 13, filler fill in the gap which is substantially triangular in Fig 1).
As to claim 21.    Hanawa et al. in view of Wise et al. discloses the apparatus of claim 1, wherein the fold line is along the central longitudinal axis and wherein the first part of the composite ply adjacent the second part of the composite ply are folded again together on a second fold line along a central longitudinal axis of the first part of the composite ply adjacent the second part of the composite ply (see e.g. see e.g. Wise discloses specific panel 90 is folded about scorelines 30 so that panel portion 72 is superimposed over a respective panel 74 along scorelines 30 as well as scorelines 104, 105 accordingly to form a hinged interconnection among the respective panels as taught by Wise et al. such that when the adhesive cures, void filling device 10, as now constructed by panel 90, may be expanded and fill the whole space of the gap while keeping interconnected to each other line 65-67 in column 8, line 1-10 in column 9. Fig 8, 11, 12 of Wise et al.).
As to claim 22.    Hanawa et al. in view of Wise et al. discloses the apparatus of claim 3, wherein the composite ply is folded back and forth from one side to the other along a plurality of fold lines extending from the first side to the third side and parallel to the central longitudinal axis through the length of the composite ply(see e.g. see e.g. Wise discloses specific panel 90 is folded about scorelines 30 so that panel portion 72 is superimposed over a respective panel 74 along scorelines 30 as well as scorelines 104, 105 accordingly to form a hinged interconnection among the respective panels as taught by Wise et al. such that when the adhesive cures, void filling device 10, as now constructed by panel 90, may be expanded and fill the whole space of the gap while keeping interconnected to each other line 65-67 in column 8, line 1-10 in column 9. Fig 8, 11, 12 of Wise et al.).

Response to Arguments
Applicant's arguments filed 10/29/2020 have been fully considered but they are not persuasive. 

II.Rejections under 35 U.S.C. § 112
112 rejection is withdrawn due to applicant’s claim amendment. 

III. Rejections under 35 U.S.C. § 103
All applicant’s argument regarding Kawasumi et al. reference are moot since Kawasumi is not relied upon in the current office action. 
Applicant argues in page 9  and page 10 that Hanawa does not teach or suggest a composite ply cut to dimensions having a length and a width with a first side across from a third side and a second side across from a fourth side and having fibers wherein a first portion of the fibers extend continuously from the first side to the second side, a second portion of the fibers extend continuously from the fourth side to the third side, and a third portion of the fibers extend continuously from the fourth side to the second side, wherein the composite ply is folded on a fold line extending from the first side to the third side parallel to the central longitudinal axis through the length of the composite ply to form a first part of the composite ply adjacent a second part of the composite ply. The material used for Hanawa’s filler is not cut to dimensions having sides. The material used for Hanawa’s filler does not have fibers extending between specific sides. The material used for Hanawa’s filler is not folded along a central axis through the length of the composite ply from one side to an opposing opposite side of the composite ply.
Further, Hanawa not only fails to identically disclose a composite ply cut to dimensions and specifically folded according to those dimensions, as recited in independent claim 1, but Hanawa actually teaches away from these features as they are arranged in claim 1 in page 10.
Instead of forming a folded composite filler from a composite ply with specific structural features as recited in Applicant’s claim 1, Hanawa teaches forming a T-shaped beam member and a reinforcing filler material from a continuous feed of reinforcing fiber material. it would be impossible for the Hanawa filler material to be cut to specific dimensions and folded according to those dimensions because the shape Hanawa’s filler material is to be formed in is ever changing. Thus, the filler material is continuously fed from a source and is not cut to dimensions as recited in Applicant’s claim 1.
Examiner respectfully disagrees:
Hanawa et al. also discloses the composite ply can be cut (see e.g. a reinforcing fiber sheet to be used in a filler preparation process is cut by suitably changing a width of the reinforcing fiber sheet in a longitudinal direction in Par. 86.)
Wise discloses a composite ply cut to dimensions having a length and a width with a first side across from a third side and a second side across from a fourth side (see e.g. FIG. 10 is a top plan view of a production panel used to produce the void filling device. void filling device 10 may be constructed using a single unitary sheet of material, such as construction panel 90 shown in FIG. 10. The void filling device 10 can be made of fibre board, plastic, etc., it is preferred that construction panel 90 be a unitary sheet of corrugated cardboard having a width "w" in the direction of the x-axis and a height "h" in the direction of the y-axis in line 18-28 in column 8)

    PNG
    media_image5.png
    360
    718
    media_image5.png
    Greyscale


Both Hanawa et al. and Wise are analogous in the field void filler made of folded fibrous panel that is used in the large transportation field, it would have been obvious for a person with ordinary skills in the art to modify the composite filler of Hanawa et al. to be composite filler cut to a specific panel 90 is folded about scorelines 30 so that panel portion 72 is superimposed over a respective panel 74 along scorelines 30 as well as scorelines 104, 105 accordingly to form a hinged interconnection among the respective panels as taught by Wise et al. such that the customized filler can be tailored to the desired gap need to be filled do to the panel is cut to specific dimension prior to folding; and such that when the adhesive cures, void filling device 10, as now constructed by panel 90, may be strongly, compacted, and controlled expanded and fill the whole space of the gap while keeping more interconnected among all surfaces and more compacted filler structure which better enable the T Beam composite has all the component 10a,10b,10c and filler to be strongly connected as integral single parts as suggested by Wise et al.(see e.g. line 65-67 in column 8, line 1-10 in column 9). 
For the above reason, applicant’s argument is not persuasive. 

Applicant argues in page 11-12 claim 5 further requires the composite ply be a first composite ply stacked with a second composite ply to form a two-ply stack of composite prepreg tape creating a plus-and-minus fiber orientation along the length of the folded composite ply when folded. Hanawa does not disclose stacking composite plies to form the filler. In  [0035] Hanawa teaches that the reinforcing fiber base material used to form the flange portion of the beam member can be stacked with alternate fiber directions to provide pseudoisotropy or to reinforce in only a specific direction. Hanawa does not teach or suggest more than one layer of material for forming the filler.
For example, claim 14 and 19 both further requires the composite ply be a first composite ply stacked with a second composite ply. As previously discussed, Hanawa does not disclose stacking composite plies to form the filler. In [0035] Hanawa teaches that the reinforcing fiber base material used to form the flange portion of the beam member can be stacked with alternate fiber directions to provide pseudoisotropy or to reinforce in only a specific direction. Hanawa does not teach or suggest more than one layer of material for forming the filler.
Examiner respectfully disagrees:
Hanawa et al. discloses reinforcing fiber base material for the filler member can be made of plurality of reinforcing fiber sheet in Par. 34-35. Hanawa et al. discloses fibers of the reinforcing fiber sheet can be stacked by changing directions of the fibers at 0.degree., +45.degree., -45.degree., 90.degree. sequentially from a lower layer, to provide pseudoisotropy, for example, or can be stacked to reinforce in only a specific direction in Par. 35. 
Furthermore Wise et al. also discloses composite filler panel can also be made of first base panel 40 and second base panel 50 before folding as show in Fig 8, wherein the second base panel is connected to first base panel by adhesive or staple and etc. so that the result void filler is twice the height of a single device and increase more throughput of manufacturing a filler for a big void space (see e.g. line 24-38 in column 9)

    PNG
    media_image6.png
    140
    733
    media_image6.png
    Greyscale



Hanawa et al. in view of Wise et al. teaches folding laminated filler panel to form a folded filler. 
For the above reason, applicant’s argument is not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Deobald et al. (US20090317587)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066.  The examiner can normally be reached on M, Tue, Thur 8-5, Wed 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TONG GUO/Examiner, Art Unit 1783